DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 26, 2020, has been entered.

Status of Claims
This action is in reply to the communication filed on August 26, 2020.
Claims 1, 4 and 16 have been amended and are hereby entered.
Claims 10 - 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of manufacturing a nonwoven cellulose fiber fabric, there being no allowable generic or linking claim. Election was made withoutNovember 18, 2019.
Claims 1, 2, 4 – 9 and 14 – 18 are currently pending and have been examined. 

Information Disclosure Statement
The references provided in the Information Disclosure Statement filed on November 3, 2020 have been considered. A signed copy of the corresponding 1449 form has been included with this office action. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 - 6, 8 - 9, and 14 - 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Machioka (JP2013226179, using the provided machine translation).
As per claims 1, 2, 4, 8, 9, 14 - 16 and 18 Machioka teaches:	
A nonwoven cellulose fiber fabric directly manufactured from lyocell spinning solution wherein the fabric comprises a network of substantially endless fibers ([0014 – 0015]: “A cosmetic sheet comprising a multilayer nonwoven fabric having a plurality of nonwoven fabric layers… of cellulosic fibers… The cellulose fibers used in the present invention include… lyocell…. The fiber may be… more preferably a continuous long fiber.”)
Wherein different ones of the fibers are located at least partially in different distinguishable layers, wherein the different distinguishable layers show a visible 
Wherein different ones of the fibers being located at least partially in different layers differ concerning an averaged fiber diameter,  a first distinguishable layer of the different distinguishable layers comprises a first averaged fiber diameter averaged over the fibers of said first distinguishable layer and wherein a second distinguishable layer of the different distinguishable layers comprises a second averaged fiber diameter averaged over the fibers of said second distinguishable layer, wherein the first averaged fiber diameter is different from the second averaged fiber diameter, so that a ratio of between a largest fiber diameter of one of the fibers and a  smaller fiber diameters of another one of the fibers is more than 4 ([0017]: “In the 1 layer, the fiber diameter of the nonwoven fabric is 0.1 to 8 µm… In the 2 layer, the fiber diameter of the nonwoven fabric is 10 to 20 µm.” The ratio of the smallest fiber diameter in the fabric, i.e. 0.1 µm in the first layer and the largest fiber diameter in the fabric, i.e. 20 µm in the second layer is 200.)
The fibers of the first distinguishable layer provide a different functionality than the fibers of the second distinguishable layer wherein the different functionality 
A product or composite comprising the nonwoven fabric ([0034]): The cosmetic sheet of the present invention is particularly suitable as a cleansing sheet, a wipe sheet…”)
As per claims 5 and 17, Machioka teaches:
Wherein at least 80 mass percent of the fibers have an average fiber diameter in a range between 3 – 15 µm (Table 1 shows at least example 1, where the average fiber diameter of layer 1 is 4.6 µm and the average fiber diameter of layer 2 is 13.5 µm. Assuming, equivalent mass in each of the layers, 100 mass percent of the fibers would have an average fiber diameter of 9 µm.)
As per claim 6, as Nickel is not required in the process of Machioka, it would naturally follow that it is present in the fiber in a content of less than 2 ppm, as claimed.

Claim Rejections - 35 USC § 102 / § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Machioka (JP2019226179, using the provided machine translation), as applied to claims 1, 2, 4 - 6, 8 - 9, and 14 - 18 above.
As per claim 7, Machioka appears silent with respect to the property of oil absorbing capability. Since Machioka teaches the same composition and structure as disclosed by the Applicant, the property of oil absorbing capability is considered to be inherent (and would be expected to fall within the range in the claim), absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears 

Response to Amendments
Applicant’s amendments to the claims, filed August 26, 2020, caused the withdrawal of the rejection of claim 4 under 35 U.S.C. 112(b) as set forth in the office action filed June 15, 2020.
Applicant’s amendments to the claims, filed August 26, 2020, caused the withdrawal of the rejection under U.S.C. 103 as obvious over Tomaszewski, Kim and White, as set forth in the office action filed June 15, 2020.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4 - 9 and 13 - 18 have been considered but are moot based on the new ground of rejection.

Conclusion
All claims are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20180178150 teaches filter mediums where a nonwoven nanofiber layer is deposited on a nonwove.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER Y CHOI/Primary Examiner, Art Unit 1786